73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
James Frederick NEWPORT, Appellant,v.MICHELIN AIRCRAFT TIRE, also known as Michelin TireCorporation, Appellee.
Nos. 94-3783, 95-1417.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 22, 1995.Filed:  December 29, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Frederick Newport appeals the district court's orders dismissing three counts of his complaint and granting summary judgment on the remaining count.  Having carefully considered the record and the parties' briefs, we conclude Newport is not entitled to relief.  We also deny Newport's motion to dissolve the district court's protective order enjoining Newport from entering appellee's property without written consent.  Discussion of the issues presented by this appeal will serve no useful purpose.  We thus affirm the district court's decisions.  See 8th Cir.  R. 47B.